Citation Nr: 0905364	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-13 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the appellant's income is excessive for the receipt 
of death pension benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and neighbor


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to 
December 1976.  The appellant is the legal guardian of the 
Veteran's child and seeks benefits for the Veteran's 
surviving child. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the appellant's 
claim for death pension on the basis that the annual income 
of the Veteran's child exceeded the maximum allowable amount 
for the receipt of death pension benefits.  The appellant 
testified before the Board in August 2008. 


FINDING OF FACT

The countable annual income of the Veteran's child for VA 
pension purposes exceeds the established income limit for 
receipt of payment for nonservice-connected death pension 
benefits. 


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death 
pension benefits have not been met.  38 U.S.C.A. §§ 1503, 
1542, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.3(b)(4), 
3.24, 3.271, 3.272 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death pension benefits are generally available for surviving 
children of a veteran, as a result of the veteran's 
nonservice-connected death.  38 U.S.C.A. § 1542 (West 2002).  
An appellant is entitled to such benefits if the veteran 
served for 90 days or more, part of which was during a period 
of war; or, if the veteran served during a period of war and 
was discharged from service due to a service-connected 
disability or had a disability determined to be service-
connected, which would have justified a discharge for 
disability; and, the surviving child's income or the income 
of the surviving child and any person with whom the child is 
residing who is legally responsible for the child's support 
does not exceed certain limits.  38 U.S.C.A. § 1542; 38 
C.F.R. § 3.3(b)(4) (2008). 

Pension shall be paid to a child in the custody of a person 
legally responsible for the child's support at an annual rate 
equal to the difference between the rate for a surviving 
spouse and one child under § 3.23(a)(5), and the sum of the 
annual income of such child and the annual income of such 
person, or the maximum annual pension rate under 38 C.F.R. 
§ 3.24(b) of this section (a child with no custodian), 
whichever is less.  38 C.F.R. § 3.24(c).  Under the governing 
criteria, payments of any kind from any source shall be 
included as income during the 12-month annualization period 
in which received unless specifically excluded.  38 C.F.R. 
§ 3.271(a). 

In determining annual income, all payments of any kind or 
from any source including salary, retirement or annuity 
payments, or similar income, which has been waived, shall be 
included except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. § 3.271(a).  Exclusions from income 
include the expenses of the veteran's last illness and burial 
and for the veteran's just debts, debts not incurred to 
secure real or personal property, if paid by the appellant.  
38 C.F.R. § 3.272(h).  Such expenses may be deducted only for 
the 12-month annualization period in which they were paid.  
38 C.F.R. § 3.272(h).  Exclusions from income do not include 
Social Security disability benefits.  38 C.F.R. § 3.272.  
Such income is therefore included as countable income.  
Medical expenses in excess of five percent of the maximum 
income rate allowable, which have been paid and not 
reimbursed, may be excluded from an individual's income for 
the same 12-month annualization period, to the extent they 
were paid.  38 C.F.R. § 3.272(g)(1)(iii). 

The maximum annual rates of improved pension payable under 
Pub. L. 95-588 (92 Stat. 2497) are set forth in 38 C.F.R. § 
3.23 and § 3.24.  The monthly rates and annual income 
limitations applicable to this case are set forth in 38 
C.F.R. § 3.24. 

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21. 

The maximum allowable rate for a surviving spouse with one 
child was $8,921 effective December 1, 2004; $9,287 effective 
December 1, 2005; $9,594 effective December 1, 2006; and 
$9,815 effective December 1, 2007.  See M21-1, Part I, 
Appendix B. 

The maximum allowable rate for a child was $1,734 effective 
December 1, 2004; $1,806 effective December 1, 2005; $1,886 
effective December 1, 2006; and $1,909 effective December 1, 
2007.  See M21-1, Part I, Appendix B. 

The Veteran in this case served on active duty from December 
1973 to December 1976, during the Vietnam War era.  He died 
in September 2005.  Thus, in order to be entitled to 
nonservice-connected death pension benefits, the appellant 
must meet the specific income and net worth requirements.  38 
U.S.C.A. § 1542; 38 C.F.R. § 3.3(b)(4). 
The appellant filed her claim for nonservice-connected death 
pension benefits in October 2005.  She stated that she had 
two unmarried dependent children in her custody, one of which 
was the Veteran's surviving child.  She reported that her 
other unmarried dependent child received no income. 

Records obtained from the Social Security Administration show 
that the disability income for the Veteran's surviving child 
in September 2005, the month of the Veteran's death, was $509 
per month, for an annual income of $6,108.  That total does 
not account for any earned interest or other income.  
Additionally, the appellant provided pay stubs for June to 
July 2008 showing that she had earned approximately 
$18,219.55 in wages thus far in 2008.  At testimony before 
the Board in August 2008, she indicated that the Veteran's 
child was receiving $561 per month in Social Security 
benefits, for an annual income of $6,732.

To be deducted, medical expenses in 2005 and 2008 must have 
exceeded either 5 percent of the yearly MAPR, or $86.70 in 
2005 and $95.45 in 2008.  The Veteran's child's annual income 
in 2005 was $6,108.  In 2008 her annual income was $6,732.  
The appellant did not report any medical expenses for the 
Veteran's child in 2005.  In August 2008 the appellant 
reported that the Veteran's child incurred medical expenses 
in the form of impressions for braces for $260 in the last 
year.  She also indicated that in the past year, she paid 
approximately $694.08 for dental insurance and $110.72 for 
life insurance for the Veteran's child.  Because the reported 
medical expenses exceed $95.45, the medical expenses may be 
deducted from the Veteran's child's annual income.  As the 
appellant failed to report financial information for 2006 or 
2007, any expenses incurred during those years may not be 
deducted.  Moreover, since the appellant did not report any 
expenses for the Veteran's child in 2005, the surviving 
child's countable income is not decreased for that year.  

Even after deducting the $1,064.80 in medical expenses in 
2008, the Veteran's child's 2008 annual income of $5,667.20 
($6,732 minus $1,064.80) exceeds the MAPR for 2008, barring 
her entitlement to nonservice-connected pension benefits for 
the year 2008.  Additionally, while the appellant has not 
reported financial information for the years 2006 or 2007, 
because the Veteran's child's 2005 and 2008 incomes exceeded 
the MAPR for 2006 and 2007, it follows that her Social 
Security income for 2006 and 2007 similarly exceeds the MAPR 
for those years, particularly where no medical expenses have 
been reported to decrease that income amount.  As noted 
above, pension for a child shall be computed based on the 
income of the child and custodian, or on the child alone, 
whichever results in the lower amount of pension.  Here, as 
the available evidence shows that the Veteran's child's 
annual income exceeds the MAPR for the award of nonservice-
connected death pension benefits for a surviving child, the 
claim of entitlement to nonservice-connected death pension 
benefits must be denied due to excessive yearly income. 

While the Board is sympathetic to the appellant's claim for 
benefits, the Board is unable to find any interpretation of 
the facts or application of the applicable laws and 
regulations in this case that will support a legal basis for 
a favorable action with regard to the appellant's claim.  The 
Board finds that the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the claim of entitlement to nonservice-connected 
death pension benefits must be denied due to the Veteran's 
child's excessive income. 

Duties to Notify and Assist

With respect to the appellant's claim for entitlement to 
nonservice-connected death pension benefits, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  As the 
issue on appeal is controlled by the Veteran's child's level 
of annual income, there is no medical controversy and 
development of any medical evidence would have no bearing on 
the decision.  The appellant has provided financial 
information for the period in question, and VA has obtained 
the appellant's annual Social Security Administration (SSA) 
income report.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
or is not part of the claims file.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 


ORDER

Because the income of the Veteran's child is excessive, 
entitlement to nonservice-connected death pension benefits is 
denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


